Hines, J.,
dissenting. This proceeding was not brought to collect' any claim of the bank against the defendants, or for any wrong of the latter to the bank alone. If such had been the purpose of the suit, the superintendent of banks could alone bring the suit. But the purpose of the suit was to enforce a liability of the defendants to the plaintiffs, on the ground that the defendants, as officers and directors of the bank, had by the unlawful management of its affairs damaged them by thus destroying the value of the stock. Such cause of action, if any exists, is one in favor of the stockholders, and not one in favor of the bank; and the action could be enforced only by them.